              Case 3:20-cr-05270-RJB Document 114 Filed 05/24/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        UNITED STATES OF AMERICA,,                            CASE NO. CR20-5270RJB
11
                                    Plaintiff,                ORDER GRANTING IN PART
12              v.                                            AND DENYING IN PART MOTION
                                                              IN LIMINE TO EXCLUDE AND/OR
13      RICHARD MARSCHALL,                                    LIMIT THE TESTIMONY OF DR.
                                                              SIMONE
14                                  Defendant.

15

16

17
            THIS MATTER comes before the Court on the above-referenced motion (Dkt. 102). The
18
     Court is familiar with the records and files herein and is fully advised. An evidentiary hearing is
19
     not required to fairly resolve this motion.
20
            First, as Defendant alleges at page 7 of the motion, “Dr. Simone is concluding that the
21
     garlic and larch starch are ‘drugs’ and ‘prescription drugs’ not based on any scientific testing or
22
     method but solely based on taking words uttered and written by Mr. Marschall and interpreting
23
     those terms.” That statement appears correct, and the proposed testimony in that regard is not
24

     ORDER GRANTING IN PART AND DENYING IN PART MOTION IN LIMINE TO EXCLUDE AND/OR
     LIMIT THE TESTIMONY OF DR. SIMONE - 1
               Case 3:20-cr-05270-RJB Document 114 Filed 05/24/21 Page 2 of 2




 1   admissible because “Dr. Simone is merely telling the jury what result to reach under 21 U.S.C. §

 2   321(g)(1) and 21 U.S.C. § 355.” Dkt. 102 at 9. The jury does not need the help of an expert to

 3   determine whether the subject pills were misbranded, or whether they are considered drugs under

 4   the statute due to Defendant’s sales puffery.

 5           On the other hand, the evidence from Dr. Simone as set forth in the Plaintiff’s response to

 6   Defendant’s motion (Dkt. 112) at page 3, beginning at line 13, appears to be an expert opinion as

 7   to the justification for the statutes at issue in this case, and it is appropriate to offer an expert’s

 8   opinion giving the reasons for a statute that, on its face, appears to be counterintuitive. To the

 9   extent that Defendant’s motion is designed to prevent Dr. Simone’s testimony as reflected on

10   page 3 of Plaintiff’s response, the motion should be denied.

11           To the foregoing extent, Defendant’s Motion in Limine to Exclude and/or Limit the

12   Testimony of Dr. Simone (Dkt. 102) is GRANTED IN PART AND DENIED IN PART.

13           IT IS SO ORDERED.

14           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

15   to any party appearing pro se at said party’s last known address.

16           Dated this 24th day of May, 2021.

17

18
                                             A
                                             ROBERT J. BRYAN
                                             United States District Judge
19

20

21

22

23

24

     ORDER GRANTING IN PART AND DENYING IN PART MOTION IN LIMINE TO EXCLUDE AND/OR
     LIMIT THE TESTIMONY OF DR. SIMONE - 2
